Order entered August 23, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00825-CV

                           IN THE INTEREST OF J.A., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 15-00638-W

                                           ORDER
       This is an accelerated appeal from a judgment terminating appellant’s parental rights.

See TEX. R. APP. P. 28.4. The notice of appeal was filed one-day late, but within the fifteen-day

extension period authorized under Texas Rule of Appellate Procedure 26.3. See id. 26.1(b),

26.3. By letter dated August 4, 2016, we directed appellant to file, no later than August 15,

2016, a motion to extend the time to file the notice of appeal that complied with appellate rule

26.3. See id. 26.3. To date, the motion has not been filed. However, on August 19, 2016,

appellant filed a motion to extend time to file the brief. The brief was originally due August 17,

2016. The Court will take no action on this motion until the required motion to extend time to

file the notice of appeal is filed. We ORDER appellant to file the required motion no later than

August 26, 2016. Appellant is cautioned that failure to do so may result in dismissal of the

appeal without further notice.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE